Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 1 of 12 PageID #: 427




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND


                                                  )
    Ana Faria, Philipe Faria, Marta Faria,        )
    Catarina Travasso as successors in interest   )
    and heirs at law of Apolonia Morais           )
    Marta Faria in her capacity as                )
    administratrix of the Estate of Apolonia      )
    Morais                                        )
                                                  )
                   Plaintiffs                     )
                                                  )
    v.                                            )       Case No.: 1:19-cv-00427-MSM-LDA
                                                  )
    Citizens Bank, N.A, Citizens Bank,            )
    N.A. d/b/a Citizens One Home Loans            )
    Otoro, LLC                                    )
                                                  )
                   Defendants                     )
                                                  )



         MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                         AMENDED COMPLAINT


           Plaintiffs, individually, as the heirs at law of Apolonia Morais, filed a complaint in the

    seeking to enforce certain provisions of a mortgage contract, invalidate an otherwise valid

    foreclosure sale and claim relief for alleged violations of the Real Estate Settlement Procedures

    Act (“RESPA”). Defendants, Citizens Bank, N.A. and Citizens Bank, N.A. d/b/a Citizens One

    Home Loans (“Citizens”), filed a motion to dismiss Plaintiffs’ Complaint pursuant to Rule

    12(b)(6) of the Federal Rules of Civil Procedure on the ground that the Complaint failed to

                                                      1
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 2 of 12 PageID #: 428




    state a claim upon which relief can be granted. Pursuant to an Order of the Court, Plaintiffs

    were directed to file a Motion to Amend their Complaint. In derogation of the Court Order,

    Plaintiffs filed an Amended Complaint without filing a motion to amend. As a matter of

    course, Plaintiffs’ Amended Complaint should be stricken for failure to comply with the

    Court’s Order. Notwithstanding, Citizens renews its motion to dismiss as the Amended

    Complaint fails to state a claim upon which relief at law may be granted.


                                               STANDARD

           This Court must determine whether the Amended Complaint states any claim upon

    which relief may be granted. Fed.R.Civ.P. 12(b)(6). Plaintiffs’ claims must allege plausible

    entitlement to relief. Cook v. Gates, 528 F.3d 42, 48 (1st Cir. 2008). To meet that burden, the

    Amended Complaint must contain sufficient factual matters, which support a claim that is

    plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell A. Corp. v.

    Twombly, 550 US. 544, 570 (2007)). While the Court must accept as true the factual assertions

    set forth in the Amended Complaint, there must be more than “mere conclusory statements” to

    survive a motion to dismiss. Twombly at 555. Threadbare recitals of the elements of a cause

    of action or mere conclusory statements are not sufficient to satisfy the pleading requirements.

    Ashcroft at 678. Therefore, bald assertions and conclusory allegations must be discarded by

    the Court. Morales v. Chadbourne, 996 F.Supp.2d 19, 26 (DCRI 2014).

           The standard is more than probability of success, but rather whether the claim is

    plausible. Twombly at 570. “Where a complaint pleads facts that are ‘merely consistent with’

    a defendant’s liability, it ‘stops short of the line between possibility and plausibility of
                                                      2
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 3 of 12 PageID #: 429




    ‘entitlement to relief.” Mayale-Eke v. Merrill Lynch, 754 F.Supp.2d 372, 375 (DCRI 2010)

    (citing Twombly at 557).

            Allegations that are linked and dependent upon documents, such documents may be

    considered by the Court in reviewing a motion to dismiss. Diva’s Inc. v City of Bangor, 411 F.

    3d 30, 38 (1st Cir. 2005). This would include a review of the documents annexed to the

    Amended Complaint.

                                              ARGUMENT

       I.      Plaintiffs lack standing to raise the claims set forth in the Amended Complaint

            Citizens challenged the standing of the Plaintiffs to file the original Complaint. In

    consideration of Citizens’ motion, the Court denied the motion to dismiss without prejudice and

    directed the Plaintiffs to file a motion to amend the Complaint, with a copy of a proposed

    Amended Complaint to address the issue of standing. Plaintiffs appear to have addressed the

    issue of standing by stating that Marta Faria was appointed as administratrix of the Estate of

    Apolonia Morais. No facts were plead as to when the probate was filed or when the alleged

    administratrix was appointed.    No exhibits were annexed to the Amended Complaint to

    support any of the broad allegations claimed therein. It is also interesting to note that the

    documents annexed to the Amended Complaint in support of Counts IV-VIII do not mention

    that Marta Faria was appointed as administratrix of the Estate of Apolonia Morais. See Exhibits

    E-J of the Amended Complaint.

            The federal court is bound to act within its statutory grant of subject matter jurisdiction.

    Therefore, since standing is jurisdictional, the court must ensure that it has proper subject

                                                     3
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 4 of 12 PageID #: 430




    matter jurisdiction before proceeding to adjudicate the claims set forth in a complaint. Smith v.

    GTE Corp, 236 F.3d 1292, 1299 (11th Cir. 2011); Osediacz v. Cranston, 414 F.3d 136, 139 (1st

    Cir. 2005) (standing is an indispensable component of the federal court jurisdiction). Prior to

    considering the merits of a case, a litigant must have standing. Rogers v. Mulholland, 858

    F.Supp.2d 213, 221 (D.R.I. 2012). A plaintiff is required to demonstrate that his or her claim is

    based on their own rights and not on the rights of any third party. Cosajay v. Mortgage

    Electronic Registration Systems, Inc., 980 F.Supp.2d 238, 241 (D.R.I. 2013). The burden is on

    the plaintiff to establish standing to bring an action. Correa v. BAC Home Loans Servicing,

    LP, 853 F.Supp.2d 1203, 1206 (S.D.FL 2012). To meet this burden, the plaintiff must show

    that (1) he or she suffered an injury in fact; (2) there is a causal connection between the injury

    and the defendant’s alleged conduct; and (3) it is likely (more than speculative) that the injury

    can be redressed by the Court. Lujan v. Defenders of Wildlife, 504 US 555, 561 (1992).

           Plaintiffs cannot meet their burden demonstrating standing to bring the claims in any of

    the eight Counts set forth in their Amended Complaint. None of the Plaintiffs, in their

    individual capacity as heirs of Apolonia Morais have standing to pursue claims made on behalf

    of themselves or Apolonia Morais. Taking the facts within the four corners of the Amended

    Complaint as true, Apolonia Morais executed a note and mortgage to Citizens Bank of Rhode

    Island on April 13, 2004. See paragraph 5 of Plaintiffs’ Amended Complaint. There is no

    allegation that any of the Plaintiffs, as heirs, were a signatory to the note or mortgage or were

    otherwise in privity of contract with the Defendant, Citizens Bank of Rhode Island. To the

    contrary, the Amended Complaint affirmatively states that only Apolonia Morais and Jose Faria

                                                     4
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 5 of 12 PageID #: 431




    were signatories on the note. See paragraph 5 of Plaintiffs’ Amended Complaint. While the

    Plaintiffs aver that they are heirs off Apolonia Morais, the Amended Complaint fails to state a

    claim that Plaintiffs are legally entitled to relief at law.

            With respect to Marta Faria’s claim of standing as the purported administratrix of the

    Estate of Apolonia Morais, there are no allegations that any claim was filed on behalf of

    Citizens against the Estate. Once again, the Amended Complaint is missing significant facts

    surrounding the probate estate and the purported appointment of Ms. Faria as administratrix.

    The details of when the estate was filed and when a personal representative was appointed are

    significant elements necessary for standing to raise claims before this Court.

                a.   There is no breach of contract

            In order for the Plaintiffs to state a claim upon which relief may be granted, they must

    establish that there was a binding and enforceable contact. The elements for a breach of

    contract claim in Rhode Island are: (1) that an agreement existed between the parties, (2) that

    there was a breach of the agreement and (3) there was a causal connection between the breach

    injury claimed and (4) the breach caused damages. Barkan v. Dunkin’ Donuts, Inc., 627 F.3d

    34, 39 (1st Cir. 2010). The allegations must contain sufficient facts to establish that there was

    an express or implied contractual agreement between Citizens Bank of Rhode Island and

    Plaintiffs. Pickett v. Ditech Financial, LLC, 322 F.Supp.3d 287, 293 (D.R.I. 2018). As

    previously stated, the only parties to the note and mortgage contracts were Citizens Bank of

    Rhode Island and Apolonia Morais.



                                                        5
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 6 of 12 PageID #: 432




           Pursuant to the terms of the mortgage, the lender was contractually obligated to send a

    notice of default to the Borrower, namely Apolonia Morais. However, she was deceased as of

    June 10, 2014. See paragraph 1 of the Amended Complaint. However, Plaintiffs concede that

    a default notice dated December 27, 2017 was sent to the Estate of Apolonia M. Morais. See

    paragraph 25 of the Amended Complaint. According to the terms of the Mortgage, the only

    party entitled to a notice of default was the Mortgagor, which was Apolonia Morais. See

    paragraph 21 of the Mortgage. Plaintiffs fail to establish that the terms of the Mortgage entitled

    them to a notice to cure. The lack of privity of contract and breach of any provision of the

    Mortgage contract are sufficient grounds to deny any relief based on contract.

           While the Amended Complaint does not allege a cause of action on behalf of the heirs,

    it attempts to raise a claim on behalf of Apolonia Morais. Plaintiffs referred to the December

    27, 2017 default notice in the Amended Complaint and annexed same as Exhibit D. Pursuant

    to the terms of the mortgage, the notice to cure shall specify:

                 1) The breach or default
                 2) The action required to cure the breach or default;
                 3) A date, not less than 10 days from the date of the notice, by which the breach or
                 default must be cured;
                 4) A statement that the failure to cure the breach or default within the time
                 proscribed may result in an acceleration of the debt and sale of the property;
                 5) The right to reinstate after acceleration; and
                 6) The right to bring court action to assert the non-existence of default or any
                 other defense to acceleration or sale.




                                                     6
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 7 of 12 PageID #: 433




           The notice to cure in this matter complies with all requirements. The default notice

    advised the Estate of Apolonia Morais that (1) the loan was in default; (2) the amount due to

    cure the default was $19,510.78; (3) the default could be cured on or before the cure date of

    January 26, 2018; (4) if the default is not cured by the cure date, the balance of the Note may be

    deemed accelerated without demand; (5) notwithstanding acceleration, there is a right to

    reinstate the loan by paying the sums due and owing as if no acceleration had occurred and (6)

    there is a right to bring a court action to assert the non-existence of a default or any other

    defense to acceleration and sale. Thus, the default notice complies with the terms of the

    mortgage. The Amended Complaint fails to support any of the claims of a breach of contract

    claimed by the Plaintiffs. See Viera v. Bank of N.Y. Mellon, 2018 WL 4964545 (D.R.I. 2018).

           The only specific deficiency specified in the Amended Complaint is that the date to cure

    was not a specific date certain. Plaintiffs allege that because the notice to cure permits the

    borrower to cure the default on or before January 26, 2018, that the notice is deficient. This

    argument must fail. The notice strictly complies with paragraph 16 of the Mortgage, which

    states that the breach notice include a date to cure no less than 10 days from the date the notice

    is mailed. See paragraph 16(3) of the Mortgage. In addition, this provision states that the

    “failure to cure such breach on or before the date specified in the notice may result in

    acceleration…”. Id. See paragraph 16(4) of the Mortgage Such arguments have been rejected

    by this Court. See Bradbury v. Deutsche Bank National Trust Company as Trustee for GSAMP

    Trust 2005-WMC1, 2020 WL 1815897 *6 (D.C. RI 2020).



                                                     7
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 8 of 12 PageID #: 434




               In Viera, Plaintiffs’ attorney1 raised substantially all the same objections to the default

    notice in a breach of contract claim. The complaint filed in Viera included a Count

    substantially similar to Count I. The Vieras alleged that there was a breach of contract for

    failure of the foreclosing entity to send a default notice as well as a notice of acceleration prior

    to commencing foreclosure proceedings. Id. at *2. Upon review by the US Court, the

    Plaintiff’s arguments related to paragraph 222 of the mortgage were rejected. Id. The Viera

    Court determined that the default notice complied with the terms of paragraph 22, based on the

    same facts alleged in the Plaintiffs’ Amended Complaint.


                   b. Rhode Island does not recognize the claim of Breach of Duty of Good Fair
                      and Fair Dealing

               The Amended Complaint also alleges that Citizens breached a duty of good faith and

    fair dealing. This claim is not recognized as a cause of action in the State of Rhode Island.

    While parties to a contact have an implied obligation to deal fairly with one another, there is no

    independent cause of action for a breach of an implied covenant of fair dealing. AAA Pool

    Services and Supply, Inc. v. Aetna Cas. & Sur. Co, 395 A.2d 724, 725 (RI 1978); Viera at *3.

    Although not framed as such, Plaintiffs’ claims appear to derive from contract. In order for the

    Plaintiff to prevail on a breach of contract, there must be an offer, acceptance and consideration

    for a binding contract. Only then the burden is on Plaintiff to prove that there was a breach of

    that agreement and damages suffered. In this instance, there was no valid contract between the



    1
        Coincidently is the same attorney representing the Plaintiffs herein.
    2
        This would relate to paragraph 16 of the Mortgage signed by Apolonia M. Morais.
                                                            8
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 9 of 12 PageID #: 435




    parties and thus no ensuing breach thereof. See Culley v. Bank of Am., N.A., 2019 U.S. Dist.

    LEXIS 53709 *33.

                 c. No acceleration of the loan is necessary

              Plaintiffs also allege a breach of contract for failure to send a notice of acceleration.

    While Citizens contends that the loan was accelerated, that notice is outside of the pleadings

    and may not be considered by this Court. However, it is not necessary for the Court to consider

    whether or not such acceleration was sent as it is not a condition precedent to the foreclosure.

    Paragraph 16 does not require the lender to give notice of acceleration prior to such

    acceleration. Viera at *2. No separate notice is required. Id. at *3. Therefore, Plaintiff’s

    claim that there was a breach of contract for failure to send a notice of acceleration to the

    Plaintiff is flawed.


        II.      The RESPA claims in Counts III-Count VIII are limited to Borrowers

              Plaintiffs are seeking claims for RESPA violations as heirs at law of Apolonia Morais.

    RESPA in their individual capacity as successors to Apolonia Morais. The federal statutes

    relied upon by the Plaintiffs are consumer statutes for the protection of borrowers. The

    individual plaintiffs lack standing to pursue RESPA violation sign the did not sign the note.

    See Lackie v PHH Mortgage Corporation, 2018 WL 4409799 *2 (N.D.TX 2018).

              The Amended Complaint made broad ambiguous claims that Marta Faria is the personal

    representative of Apolonia Morais. However, the Amended Complaint is devoid of any

    allegations as to when such a determination was made and upon what order she was appointed

    a personal representative. There are no allegations before this Court that allege that Marta
                                                        9
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 10 of 12 PageID #: 436




     Faria was a successor to Apolonia Moarais at the time her RESPA and TILA requests were

     made. While Marta Faria may claim that as the personal representative of the Estate of

     Apolonia Morais she is entitled to bring the claims on behalf of the Estate. However, at the

     time the RESPA requests were tendered, the right of redemption of Apolonia Morais and her

     heirs were foreclosed and title transferred at the foreclosure sale. See In re Medaglia, 402 B.R.

     530, 533 (Bkrtcy,D.R.I. 2009). All of the RESPA requests are dated after the April 24, 2018

     foreclosure sale. The acts questioned by the RESPA requests occurred prior to the April 19,

     2018 effective date of the amendments to Regulation X and Regulation Z. The Amendments to

     Regulation X and Regulation Z were not retroactive and do not create a liability for acts of the

     lender prior to the effective date of the regulations. See Spaulding v. Citifinancial Servicing,

     LLC,, 2018 WL 1698263 *4 (D.MA 2018). The Amended Complaint fails to make any claims

     nor state any facts that support that Marta Faria was a “confirmed” successor in interest.

     Amendments to the 2013 Mortgage Rules Under the Real Estate Settlement Procedures Act

     (Regulation X) and the Truth in Lending Act (Regulation Z), 81 FR 72160-012016 WL

     6083237 *72367, *72370-72371 (October 19, 2016).

            The documents annexed to the Amended Complaint fail to disclose that Marta Faria was

     a personal representative of the Estate of Apolonia Morais or that she was otherwise a

     confirmed successor, at the time such letters were sent. Even if Marta Faria was a duly

     appointed personal representative of the Estate of Apolonia Morais prior to the RESPA

     requests, successors in interest do not have a private right of action for claims made for non-

     compliance with 12 U.S.C. § 1024.36(i). See Dougherty v. US Bank and Trust National

                                                     10
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 11 of 12 PageID #: 437




     Association, 2020 WL 6372973 *3 (S.D.TX 2020) (citing 81 Fed. Reg. 72160, 72175); See

     also Lackie v PHH Mortgage Corporation, 2018 WL 4409799 *2 (N.D.TX 2018).

            A lender’s liability for violations of RESPA is limited to borrowers. 12 U.S.C. §

     2605(f). See Correa v. BAC Home Loans Servicing, LP, 853 F.Supp.2d 1203, 1207 (M.D. Fla.

     2012). Plaintiffs are not the borrowers, only Apolonia Morais executed the Note and Mortgage

     and was otherwise in privity of contract with the lender. Thus, “a nonparty to the loan cannot

     bring an action for violations of TILA or RESPA. Id. at 1208 (citing Henry v. Guaranteed

     Rates,Inc., 415 Fed.Appx 985, 985086 (11th Cir 2011)); Mashburn v. Wells Fargo Bank, N.A.,

     2011 WL 2940363 *3 (W.D.WA 2011); Wilson v. Bank of America, N.A., 48 F.Supp.3d 787,

     796 (E.D.PA. 2014); Stolz v. OneWest Bank, 2012 WL 135424 *4 (D.OR 2012); Aldana v.

     Bank of America, N.A., 2014 WL 12577145 *2 (C.D.CA. 2014). For this reason, Courts have

     dismissed RESPA allegations brought by nonborrowers. Green v. Central Mortgage Company,

     2015 WL 5157479 *5 (N.D.CA. 2015) (heirs claim that she inherited the property and became

     a borrower was rejected by the Court).

            Although the Plaintiffs claim an interest in the property through inheritance and may

     have an interest in the property, such interest does not provide them standing to raise RESPA

     claims as they are not borrowers. Bascom v. JPMorgan Chase Bank National Association,

     2018 WL 1804347 *4 (Report and Recommendation N.D.GA. 2018) (Affirmed by Court 2018

     WL 1804386 (N.D.GA. 2018)). See Covino v. Wells Fargo Bank, 2018 WL 4616071 *5

     (D.NJ. 2018) (only a borrower could send a QWR or NOE). For these reasons, Counts III-

     Count VIII should be dismissed as they all raise RESPA claims by nonborrowers.

                                                    11
Case 1:19-cv-00427-MSM-LDA Document 21-1 Filed 12/28/20 Page 12 of 12 PageID #: 438




        III.    Conclusion


          For the reasons set forth herein, Counts I, II, II, IV, V, VI, VI and VIII must be dismissed

     for failure to state a claim upon which relief can be granted.


                                                           Respectfully Submitted


                                                           /s/   Michael R. Hagopian

                                                           Michael R. Hagopian, Esq (3448)
                                                           Brock & Scott, PLLC
                                                           1080 Main Street, Suite 200
                                                           Pawtucket, Rhode Island 02860
                                                           (401) 217-8701 x2453
                                                           michael.hagopian@brockandscott.com


                                      CERTIFICATE OF SERVICE

     I hereby certify that, on the __28th _ day of ___ December      ____, 2020 I filed and served
     this document through the electronic filing system and electronically served John Ennis. The
     document electronically filed and served is available for viewing and/or downloading from the
     Court’s ECF Filing System.

                                                   /s/ Michael R. Hagopian
                                                   __ _                _________
                                                   Michael R. Hagopian




                                                     12
